DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: claim 1 recites “the fill and drain valves”; it must be recited “the fill valve and the drain valve”. Appropriate correction is required.
Allowable Subject Matter
Claims 6, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6, 11, 12 cannot be allowable at this time, because they are depending on claim 1 which is rejected under 112(b) rejections. Claims 6, 11, 12 would be allowable if claim 1 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and including all the depending claims 2-9, 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in lines 15-16 recites “the expansion valve disposed between the heat exchangers”. The bolded phrase makes the claimed limitations indefinite, because, it is not clear the heat exchanger refers to which one of the evaporator, the outdoor exchanger, or the recovery exchanger. For the purpose of examination, it is interpreted the heat exchanger refers to the outdoor exchanger and the evaporator. More clarification is required.
Claim 10 recites “a valve provided along each of the return lines so as to allow the heat exchanger which is connected to the suction line”. The bolded phrase makes the claimed limitations indefinite, because, it is not clear the heat exchanger refers to which one of the evaporator, the outdoor exchanger, or the recovery exchanger. For the purpose of examination, it is interpreted the heat exchanger refers to the evaporator, the outdoor exchanger, or the recovery exchanger. More clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-10, 13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lv (2020/0240680 A1).

Claim 1: Lv discloses a HVAC system (i.e., FIG.1) comprising: 
a fluid circuit (i.e., refrigerant circulation loop of FIG.1 used as fluid circuit) for conveying a refrigerant; 
5a compressor (i.e., 101) for compressing the refrigerant; 
three heat exchangers defining an evaporator (i.e., third heat exchanger 103 used as evaporator), an outdoor exchanger (i.e., second heat exchanger 102 used as outdoor exchanger) and a heat recovery exchanger (i.e., first heat exchanger 104 used as heat recovery exchanger) provided along the fluid circuit (i.e., refrigerant circulation loop); 
an expansion valve (i.e., 107) provided along the fluid circuit (i.e., refrigerant circulation loop); and 
a receiver (i.e., tank 110 used as receiver) connected in parallel to the expansion valve (i.e., 107), wherein a fill valve (i.e., 113.1 or 113.2) is 10located between the receiver (i.e., 110) and a connection upstream (i.e., 113.1 or 113.2 is upstream of 107; see FIG.1) of the expansion valve (i.e., 107) and 
a drain valve (i.e., 114) is located between the receiver (i.e., 110) and a connection downstream (i.e., refrigerant from 107 to 114; see FIG.1) of the expansion valve (i.e., 107); 
wherein the fluid circuit (i.e., refrigerant circulation loop) comprises a plurality of valves (i.e., 118.2/118.3/118.1) which are configured to be controlled based on a selected operating mode (i.e., paragraph [61]: by controlling valves unit is capable of running in multiple modes and being switched between multiple modes) such that at least one of the outdoor 15exchanger (i.e., 102) and the heat recovery exchanger (i.e., 104) is connected to a discharge line (i.e., exhaust end 105 connected to discharge line; annotated by examiner in FIG.1) of the compressor (i.e., 101) and in series with one of the other heat exchangers (i.e., one of the other heat exchangers is 103, see paragraph [44]: port 123.1 of heat exchanger 103 is connected to suction end 106 of compressor 101, and exhaust end 105 connected to port 116.1 of  heat recovery exchanger 104) which is connected to a suction line (i.e., suction end 106 connected to suction line; annotated by examiner in FIG.1) of the compressor (i.e., 101), with the expansion valve (i.e., 107) disposed between the heat exchangers (i.e., based on the broadest reasonable interpretation, expansion valve 107 is between heat exchangers 102 & 103; see paragraphs [46] [47]: port of 121.2 of heat exchanger 102 connected to inlet 108 of valve 107, and outlet 109 of valve 107 connected to port 123.2 of heat exchanger 103); 
wherein the fill (i.e., 113.1 or 113.2) and drain (i.e., 114) valves are configured to be controlled (i.e., paragraph [61]: by controlling valves unit is capable of running in multiple modes and being switched between multiple modes) to store a volume 20of refrigerant in the receiver (i.e., 110) so as to provide an effective refrigerant charge in the fluid circuit that corresponds to the selected operating mode (i.e., paragraph [61]: multiple modes, further, concerning limitations “to store a volume 20of refrigerant in the receiver so as to provide an effective refrigerant charge in the fluid circuit”; functional language and intended used).  

    PNG
    media_image1.png
    632
    480
    media_image1.png
    Greyscale

Claim 2: Lv discloses the apparatus as claimed in claim 1, wherein the evaporator (i.e., 103) and/or the heat recovery exchanger (i.e., 104) are refrigerant to water heat exchangers (i.e., see paragraph [13]: water supply) and/or the outdoor 25exchanger is a refrigerant to air heat exchanger.  

Claim 4: Lv discloses the apparatus as claimed in claim 1, wherein the operating mode is selected from one or more of the following: 
a defrost mode (i.e., paragraph [23]: multiple modes include defrosting mode) in which the outdoor exchanger (i.e., 102) is connected to the discharge line (i.e., exhaust end 105 connected to discharge line; annotated by examiner in FIG.1) and the heat recovery exchanger (i.e., 104) is connected to the suction line (i.e., suction line connected to suction end 106; annotated by examiner in FIG.1); 

Claim 5: Lv discloses the apparatus as claimed in claim 4, wherein the effective refrigerant charge (i.e., based on broadest reasonable interpretation, an effective refrigerant charge is interpreted as a required refrigerant volume circulated in the unit; paragraph [113]: amount of refrigerant circulating in the heat pump unit can change based on switching the modes) required for the defrost mode (i.e., paragraph [23]: defrosting mode) is greater than for the heat pump mode (i.e., paragraph [113]);

Claim 7: Lv discloses the apparatus as claimed in claim 1, wherein the plurality of valves comprises a four-way valve (i.e., 120) which is configured to connect one of the outdoor exchanger (i.e., 102) and the 25heat recovery exchanger to the discharge line (i.e., exhaust end 105 connected to discharge line; annotated by examiner in FIG.1) and the other of the outdoor exchanger and the heat recovery exchanger (i.e., 104) to the suction line (i.e., suction line connected to suction end 106; annotated by examiner in FIG.1) via a bypass branch (i.e., annotated by examiner in FIG.1).  

    PNG
    media_image1.png
    632
    480
    media_image1.png
    Greyscale

Claim 8: Lv discloses the apparatus as claimed in claim 1, wherein the fluid circuit (i.e., refrigerant circulation loop) comprises a liquid line (i.e., annotated by examiner in FIG.1) connected between the expansion valve (i.e., 107) and each of the heat recovery exchanger (i.e., 104) 30and the outdoor exchanger (i.e., 102), wherein the liquid lines (i.e., annotated by examiner in FIG.1) are provided on an upstream side (i.e., liquid line from 104 & 102 to inlet 108 of expansion valve 107) of the expansion valve (i.e., 107).  

    PNG
    media_image2.png
    662
    660
    media_image2.png
    Greyscale

Claim 9: Lv discloses the apparatus as claimed in claim 1, wherein the fluid circuit (i.e., refrigerant circulation loop) comprises a return line (i.e., annotated by examiner in FIG.1) connected between the expansion valve (i.e., 107) and each of the heat exchangers (i.e., each of heat exchangers 102 & 103 & 104), wherein the return lines (i.e., annotated by examiner in FIG.1) are provided on a downstream side (i.e., return lines are on downstream side of valve 107; see annotated by examiner in FIG.1) of the expansion valve (i.e., 107).  

    PNG
    media_image2.png
    662
    660
    media_image2.png
    Greyscale

5Claim 10: Lv discloses the apparatus as claimed in claim 9, wherein the plurality of valves (i.e., 118.2/118.3/118.1) comprises a valve (i.e., 118.1 & 118.2 & 118.3 on each of the return lines) provided along each of the return lines (i.e., annotated by examiner in FIG.1) so as to allow the heat exchanger (i.e., based on the broadest reasonable interpretation, the heat exchanger is interpreted to be 102, 103 or 104) which is connected to the suction line (i.e., suction end 106 connected to suction line; annotated by examiner in FIG.1) of the compressor (i.e., 101) to be connected to the expansion valve (i.e., 107).  

    PNG
    media_image3.png
    662
    646
    media_image3.png
    Greyscale

Claim 13: Lv discloses the apparatus as claimed in claim 1, further comprising a pressure line (i.e., annotated by examiner in FIG.1) 20connecting the discharge line (i.e., exhaust end 105 connected to discharge line; annotated by examiner in FIG.1) to the receiver (i.e., 110) and having a pressure relief valve (i.e., pressure control valve 135 used as pressure relief valve) disposed between the compressor (i.e., 101) and the receiver (i.e., 110).  

    PNG
    media_image4.png
    634
    662
    media_image4.png
    Greyscale

Claim 15: Lv discloses the apparatus as claimed in claim 1, further comprising a controller (i.e., control device 230) which controls the plurality of valves (i.e., 118.2/118.3/118.1) in response to the selected operating mode (i.e., paragraph [61]: by controlling valves unit is capable of running in multiple modes and being switched between multiple modes).  

Claim 16: Lv discloses the apparatus as claimed in claim 1, wherein the evaporator (i.e., 103) comprises a cold 30water supply pipe (i.e., second water supply used as cold water supply; see paragraph [13]) and a cold water return pipe (i.e., return pipe used as cold water return pipe; see paragraph [13]), and the heat recovery exchanger (i.e., 104) comprises a hot water supply pipe (i.e., first water supply used as hot water supply pipe; see paragraph [13]) and a hot water return pipe (i.e., return pipe used as hot water return pipe; see paragraph [13]).
  
Claim 17: Lv discloses a HVAC system (i.e., FIG.1) comprising: 
a fluid circuit (i.e., refrigerant circulation loop of FIG.1 used as fluid circuit) for conveying a refrigerant; 
5a compressor (i.e., 101) for compressing the refrigerant; 
three heat exchangers defining an evaporator (i.e., third heat exchanger 103 used as evaporator), an outdoor exchanger (i.e., second heat exchanger 102 used as outdoor exchanger) and a heat recovery exchanger (i.e., first heat exchanger 104 used as heat recovery exchanger) provided along the fluid circuit (i.e., refrigerant circulation loop); 
an expansion valve (i.e., 107) provided along the fluid circuit (i.e., refrigerant circulation loop); and 
a receiver (i.e., tank 110 used as receiver) connected in parallel to the expansion valve (i.e., 107), wherein a fill valve (i.e., 113.1 or 113.2) is 10located between the receiver (i.e., 110) and a connection upstream (i.e., 113.1 or 113.2 is upstream of 107; see FIG.1) of the expansion valve (i.e., 107) and 
a drain valve (i.e., 114) is located between the receiver (i.e., 110) and a connection downstream (i.e., refrigerant from 107 to 114; see FIG.1) of the expansion valve (i.e., 107); 
wherein the fluid circuit (i.e., refrigerant circulation loop) comprises a plurality of valves (i.e., 118.2/118.3/118.1) which are configured to be controlled based on a selected operating mode (i.e., paragraph [61]: by controlling valves unit is capable of running in multiple modes and being switched between multiple modes) such that at least one of the outdoor 15exchanger (i.e., 102) and the heat recovery exchanger (i.e., 104) is connected to a discharge line (i.e., exhaust end 105 used as discharge line) of the compressor (i.e., 101) and in series with one of the other heat exchangers (i.e., one of the other heat exchangers is 103, see paragraph [44]: port 123.1 of heat exchanger 103 is connected to suction end 106 of compressor 101, and exhaust end 105 connected to port 116.1 of  heat recovery exchanger 104) which is connected to a suction line (i.e., suction line connected to suction end 106) of the compressor (i.e., 101), with the expansion valve (i.e., 107) disposed between the heat exchangers (i.e., valve 107 between heat exchangers 102 & 103; see paragraphs [46] [47]: port of 121.2 of heat exchanger 102 connected to inlet 108 of valve 107, and outlet 109 of valve 107 connected to port 123.2 of heat exchanger 103); 
wherein the fill (i.e., 113.1 or 113.2) and drain (i.e., 114) valves are configured to be controlled (i.e., paragraph [61]: by controlling valves unit is capable of running in multiple modes and being switched between multiple modes) to store a volume 20of refrigerant in the receiver (i.e., 110) so as to provide an effective refrigerant charge in the fluid circuit that corresponds to the selected operating mode (i.e., paragraph [61]: multiple modes, further, concerning limitations “to store a volume 20of refrigerant in the receiver so as to provide an effective refrigerant charge in the fluid circuit”; functional language and intended used); 
wherein the operating mode is selected from one or more of the following: 
a defrost mode (i.e., paragraph [23]: multiple modes include defrosting mode) in which the outdoor exchanger (i.e., 102) is connected to the discharge line (i.e., 105) and the heat recovery exchanger (i.e., 104) is connected to the suction line (i.e., suction line connected to suction end 106); 

    PNG
    media_image5.png
    800
    608
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lv (2020/0240680 A1), in view of Ochiai (2018/0051922 A1).

Claim 3: Lv fails to disclose an internal volume of the outdoor exchanger is larger than an internal volume of the heat recovery exchanger and/or the evaporator.  
	However, Ochiai teaches an internal volume of outdoor exchanger is larger than an internal volume of a recovery heat exchanger (i.e., internal volume of one heat exchanger being larger than an internal volume of another heat exchanger; see paragraph [108]) for the purpose of having a greater refrigerant quantity as it’s required during different operations of the air conditioner (paragraph [108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Lv to include an internal volume of the outdoor exchanger is larger than an internal volume of the heat recovery exchanger and/or the evaporator as taught by Ochiai in order to have a greater refrigerant quantity as it’s required during different operations of the air conditioner.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lv (2020/0240680 A1), in view of Lu (2021/0139151 A1).

Claim 14: Lv fails to disclose a drier located upstream of the expansion valve.
	However, Lu teaches a drier (i.e., drier assembly 112 located on upstream side of expansion valve; see paragraph [37]: refrigerant passing from drier assembly 112 to the expansion valve 114) for the purpose of removing any solid and/or liquid contaminants from the fluid refrigerant (paragraph [36]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Lv to include a drier located upstream of the expansion valve as taught by Lu in order to remove any solid and/or liquid contaminants from the fluid refrigerant.
	
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to heat pump system with multiple modes:
Kopko (2015/0285539 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763